Title: To James Madison from Albert Gallatin, 26 January 1810
From: Gallatin, Albert
To: Madison, James


Dear SirJany. 26th 1810
Mr Harrison states that the swords purchased by Mr Livingston for the State of Virginia cost 257 dollars & 22/100. In order to close the business, the easiest mode would be that you should write to Govr. Tyler to remit that sum to the Treasurer of the United States on account of Mr Livingston; which paymt. being passed to his credit will balance that item in his accounts. Govr. Tyler may, I think, obtain a draft from the Bank of Virginia on the Bank of Columbia, by which the remittance can be effected without risk.
A. G.
